DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalyankar (US 2014/0004334).
Claims 1, 3-7, 13 and 20:  Kalyankar teaches a process of forming a flat object (i.e. claimed support member) (Abst.) comprising the steps of: flowing a first sol comprising a silica precursor, such as tetraethylorthosilicate (¶ 0067), over a substrate (Fig. 3; ¶¶ 0048-0049) by spin coating (¶ 0051); heating the first coating to dry it (Fig. 3; ¶ 0052); flowing a second sol comprising silicon particles over the first coating (Fig. 3; ¶¶ 0048-0054; 0067); drying the second sol to form a second coating (Fig. 3) and annealing both coatings to form a layer comprising silica and titania (i.e. claimed heterogeneous) (Fig. 3; ¶ 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar.
Claim 2:  Kalyankar teaches that the pore size is controllable by adjusting the amount of pore forming agent used (¶ 0061).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected pore dimensions of 10 nm to 10 µm in the second coating.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar in light of Oh et al. (US 6,515,845).
Claim 8:  Kalyankar teaches that the second sol comprises a surfactant (¶ 0078), but fails to teach the surfactant used.  Oh teaches a process of forming a coating from a silica sol and explains that suitable surfactants used in the sol include oleic acid (8:1-20; claim 6).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected oleic acid as the surfactant in Kalyankar with the predictable expectation of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalyankar in light of Russell (US 5,238,877).
Claim 10:  Kalyankar teaches that the coatings are annealed, but fails to describe what type of annealing is used.  Russell explains that a suitable form of annealing a sol coating is laser annealing (3:51-58).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected laser annealing as the annealing used in Kalyankar with the predictable expectation of success.
Double Patenting
Claims 18 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15 and 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kalyankar fails to teach or suggest that the substrate on which the layers are deposited is itself a silicon oxide containing support ring.
Nakamura et al. (US 2010/0148415) is cited for teaching a support ring where a silica film is formed thereon.  However, Nakamura fails to teach that the support ring itself is silicon oxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712